Citation Nr: 0009077	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
February 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran presented testimony from that 
RO at a video conference hearing held before the undersigned, 
seated in Washington, DC, in March 2000.

The Board initially notes that the veteran disagreed with a 
September 1997 rating decision which denied entitlement to a 
compensable rating for residuals of stab wounds and 
entitlement to a permanent and total disability rating for 
pension purposes, as well as with a November 1997 rating 
decision which denied entitlement to service connection for 
hearing loss.  At a prehearing conference held before his 
March 2000 hearing however, the veteran indicated to the 
undersigned that he was seeking appellate review only with 
respect to entitlement to service connection for PTSD.  The 
Board therefore concludes that the veteran has withdrawn all 
other pending issues from consideration.


REMAND

Briefly, the veteran contends that service connection is 
warranted for PTSD resulting from several incidents in 
service.  In several statements on file, as well as at a May 
1999 hearing before a hearing officer and his March 2000 
hearing before the undersigned, the veteran described the 
stressors he contends have resulted in PTSD.  However, 
despite the information the veteran has provided, there is no 
indication that the RO has undertaken any development to 
verify the veteran's stressors.  The Board also notes that 
the veteran indicated at his March 2000 hearing that he may 
have been awarded the Combat Infantryman Badge. 

The Board notes that treatment records on file show several 
diagnoses of PTSD, the basis for which is unclear.  The 
veteran was afforded VA examinations in July 1998 and August 
1999.  Both examiners concluded, in essence, that the veteran 
did not meet the criteria for a diagnosis of PTSD.  The Board 
notes that at his March 2000 hearing before the undersigned, 
the veteran alleged that he also had PTSD from an incident in 
service in which he was stabbed; service connection is 
currently in effect for the residuals of the referenced stab 
wounds.  While the July 1998 and August 1999 examination 
reports document that the veteran was stabbed in service, 
neither examination report addresses whether the stabbing 
incident was sufficient to cause the veteran's PTSD.  Under 
the circumstances, the Board concludes that another VA 
examination of the veteran would be helpful in the 
adjudication of his claim.

The Board lastly notes that the veteran has alleged that 
treatment records from the Battle Creek, Michigan VA Medical 
Center (VAMC) for 1989 are relevant to the instant appeal.  
The record reflects that the RO attempted to obtain treatment 
records for the veteran from that facility for 1989, but that 
the records for 1989 thereafter received consisted solely of 
a list of appointments which show that the veteran was seen 
by a psychologist in June and July of 1989.  On remand, the 
RO should attempt to obtain the actual treatment records for 
1989.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
treatment records from the Battle 
Creek, Michigan VAMC for January 
1989 to the present should be 
obtained.

2.  The RO should contact the 
National Personnel Records Center at 
9700 Page Boulevard, St. Louis, 
Missouri  63132, and request that 
the NPRC provide verification of any 
awards or decorations the veteran 
received as a result of his service 
in the Republic of Vietnam. 

3.  The RO should request the 
veteran to provide additional 
information concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged stressors.  
This summary must be prepared 
whether or not the veteran provides 
an additional statement, as 
requested above.  This summary and a 
copy of the veteran's stressor 
statements, DD 214 and other service 
personnel records should be sent to 
the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR 
should also be requested to furnish 
the unit history for each unit the 
veteran was assigned to while in 
service for each period during which 
a stressor is alleged to have 
occurred. 

4.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorders present.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis, and the examiner should 
state whether stress associated with 
the veteran's stab injury in service 
is sufficient by itself to have 
caused the veteran's claimed post-
traumatic stress disorder.   If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner before the examination, for 
proper review of the medical 
history.  The examination report is 
to reflect that such a review of the 
claims file was made.  The report 
must be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

